Woods, J.
This is an indictment for assaulting and beating one Oliver M. Brooks, contrary to the form of the statute, &c., and a question is made whether the case is within the jurisdiction of the court of common pleas.
The statute defining the offence and annexing the penalty provides, that “ if any person shall assault or beat another, or in any way break the peace, upon complaint and conviction thereof before any justice, he shall be fined not exceeding ten dollars, or imprisoned not exceeding thirty days, and shall also recognize with sufficient sureties,” &c.
“ If the offence is of an aggravated nature, the justice may order such offender to recognize with sufficient surety or sureties to appear at the court of common pleas next to be holden in the county, and on conviction, he may be fined not exceeding two hundred dollars, and imprisoned not' exceeding six months,” &c. Rev. Stat., chap. 218, secs. 1 and 2.
All cases of assault and battery therefore, are within the jurisdiction of justices of the peace.
The jurisdiction of the court of common pleas in criminal cases is derived from the statute, which provides that “ The said court shall have original jurisdiction in all criminal cases whatever, except such as are within the jurisdiction of justices of the peace.” The offence of assault*479ing and beating being within the jurisdiction of justices of the peace, does not fall within the class of cases of which the jurisdiction is given by the statute to the court of common pleas. As that court has no other criminal jurisdiction than that which the statute confers, it has therefore no original jurisdiction of the offence described in the indictment. The motion to quash the indictment should therefore have prevailed.

Verdict set aside.